          Case 1:20-cv-03292-MKV Document 15 Filed 08/13/20 Page 1 of 1



                                           Attorneys at Law
                         45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                                TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY
                                                                               USDC SDNY
                                                                               DOCUMENT
August 11, 2020                                                                ELECTRONICALLY FILED
                                                                               DOC #:
Via ECF                                                                        DATE FILED: 8/13/2020
Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312


       Re:     Joe Shelby v. C. & J. Clark Retail, Inc. et al.
               Case No.: 1:20-cv-03292-MKV


Dear Judge Vyskocil:

       I am counsel of record in the above referenced matter. I write Your Honor to respectfully
request an adjournment of the parties’ August 19, 2020 Initial Conference, and all pre-conference
submissions, in light of the parties’ upcoming mediation pursuant to the Southern District of New
York’s Mediation Program.

         This is Plaintiff’s first request for an adjournment of the parties’ initial conference. By
way of background, Your Honor previously adjourned the parties’ Initial Pre-Trial Conference
from July 29, 2020 to August 19, 2020. On July 9, 2020, the parties were referred to Southern
District of New York’s Mediation Program. Last week, we conferred with the assigned mediators,
and the parties are tentatively scheduled to participate in a mediation on September 15, 2020. In
order to preserve judicial time and resources, we respectfully request that Your Honor adjourn the
parties’ Initial Pre-Trial Conference to a date after the mediation. Defendants’ counsel consents
to this request.

       We appreciate the Court’s consideration in this regard.

Respectfully Submitted,

PHILLIPS & ASSOCIATES, PLLC

/s/ Silvia C. Stanciu, Esq.             GRANTED. The Initial Pretrial Conference is adjourned to
Silvia C. Stanciu, Esq.                 September 30, 2020 at 10:30AM. Unless otherwise noted, the
                                        conference will be held telephonically using the dial-in provided
cc:    Mary A. Smith, Attorneys for Def in ECF #10. The Parties deadline to submit the letter and
                                        Proposed Case Management Plan is extended to September 22,
                                        2020. SO ORDERED.

                                                            8/13/2020
